DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2 are presented for examination.
Claim 2 is objected to.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claim 2 recites, line 12, the limitation “…said obtained speed…” causing lack of antecedent basis issues. Further, it is unclear as to what it’s being referred to. Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 1-2, in this application, are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…unit…”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MATSUMURA et al. (US Pub. No.: 20170297567 A1: hereinafter “MATSUMURA”).

          Consider claim 1:
         MATSUMURA teaches a vehicle traveling control apparatus applied to a vehicle (Fig. 1 elements ECU 10) comprising; an information obtaining device configured to obtain information at least on a road on which said vehicle is traveling (See MATSUMURA, e.g., “…the own vehicle will stop based on the road information acquired from the map database 22 through the navigation ECU 20 and the stop required distance Lstop…” Abstract, ¶ [0013], ¶ [0124]-¶ [0125], and Fig. 1 elements 10-90, Fig. 5 steps 525-530, Fig. 7 steps 730-735); an actuator configured to control a driving force of said vehicle and a brake force of said vehicle (See MATSUMURA, e.g., “…the brake actuator 41 adjusts, in response to an instruction from the brake ECU 40…the brake ECU 40 can control the brake force of the own vehicle by controlling the brake actuator 41…” of ¶ [0090], ¶ [0124]-¶ [0125], and Fig. 1 elements 10-90, Fig. 5 steps 500-595, Fig. 7 steps 700-795); and a control unit configured to; determine whether or not a driver of said vehicle is under an abnormal state where said driver losses an ability to drive said vehicle (See MATSUMURA, e.g., “…determine whether or not a value of a driver abnormality occurrence flag Xijo is “0”. The value of the flag Xijo is set to “0” in a non-illustrated initialization routine performed by the CPU…” of ¶ [0090], ¶ [0108]-¶ [01110], ¶ [0116], ¶ [0121]-¶ [0123], and Fig. 1 elements 10-90, Fig. 3 steps 300-395, Fig. 5 steps 500-595, Fig. 7 steps 700-795); determine whether or not said vehicle is on a vehicle exclusive road based on said information (See MATSUMURA, e.g., “…the CPU determines whether or not the stop position is in either an “area of the curved road” or in an “area where the straight road does not continue for the first predetermined distance…” of ¶ [0141]-¶ [0145], and Fig. 1 elements 10-90, Fig. 3 steps 300-395, Fig. 5 steps 500-595, Fig. 7 steps 700-795); and execute a deceleration control using said actuator to decelerate said vehicle after an abnormal determination time point at which it is determined that said driver is under said abnormal state (See MATSUMURA, e.g., “…when the CPU performs the process of step 535, if the stop position Pstop is not within the curved road (in other words, if the stop position Pstop is a position within the straight road), the CPU makes a “No” determination at step 535 to perform processes…” of ¶ [0128]-¶ [0130], and Fig. 1 elements 10-90, Fig. 3 steps 300-395, Fig. 5 steps 500-595, Fig. 7 steps 700-795), wherein, said control unit is configured to, after said abnormal determination time point: decrease a speed of said vehicle to zero (e.g., “…whether or not the vehicle speed SPD is “0” (that is, whether or not the own vehicle has stopped)…”) to thereby stop said vehicle through said deceleration control when it is determined that said vehicle is on said vehicle exclusive road (See MATSUMURA, e.g., “…the CPU determines whether or not the vehicle speed SPD is “0” (that is, whether or not the own vehicle has stopped). At this time point, since the vehicle speed SPD is not “0”, the CPU makes a “No” determination at step 555, and directly proceeds to step 595 to tentatively terminate the present routine…” of ¶ [0128]-¶ [0131], and Fig. 1 elements 10-90, Fig. 3 steps 300-395, Fig. 5 steps 500-595, Fig. 7 steps 700-795); and decrease said speed of said vehicle to a predetermined vehicle speed which is within a low vehicle speed range which is higher than zero through said deceleration control (See MATSUMURA, e.g., “…When the stop position Pstop is the position within the curved road, the CPU makes a “Yes” determination at step 535, and proceeds to step 540 to maintain the vehicle speed by making the own vehicle run with/at the constant speed…” of ¶ [0127]-¶ [0131], and Fig. 1 elements 10-90, Fig. 3 steps 300-395, Fig. 5 steps 500-595, Fig. 7 steps 700-795), and thereafter, continue causing said vehicle to travel at a low speed within said low vehicle speed range, when it is determined that said vehicle is not on said vehicle exclusive road (See MATSUMURA, e.g., “…maintain the vehicle speed by making the own vehicle run with/at the constant speed…” of ¶ [0127]-¶ [0131], and Fig. 1 elements 10-90, Fig. 3 steps 300-395, Fig. 5 steps 500-595, Fig. 7 steps 700-795).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the Claim 2. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          OTAKE et al. (US Pub. No.: 2018/0037112A1) teaches “A vehicle traveling control apparatus comprises abnormality monitoring means for determining whether or not a driver of a vehicle is in an abnormal state where the driver loses an ability to drive the vehicle, and decelerating means for decelerating the vehicle to automatically stop the vehicle after a conclusive abnormality determination time point which is a time point when the abnormality monitoring means finalizes the determination that the driver is in the abnormal state. The decelerating means is configured to prohibit the deceleration of the vehicle when the vehicle is in the deceleration prohibition situation after the conclusive abnormality determination time point.”

          Oshida et al.  (US Pat. No.: 2016/0071418 A1) teaches “Embodiments, systems, and techniques for vehicle operation assistance are provided herein. Vehicle operation assistance may be provided by monitoring characteristics of an occupant of a vehicle and determining an emergency status for the occupant based on characteristics of the occupant, transmitting a request for help based on the emergency status indicating the occupant of the vehicle is experiencing an emergency, receiving a “follow me” request from a potential leader vehicle, enabling follower mode such that vehicle is a follower vehicle and the potential leader vehicle is a leader vehicle, establishing a connection with the leader vehicle and receiving navigation instructions from the leader vehicle based on the vehicle being in follower mode, generating driving action commands 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/BABAR SARWAR/Primary Examiner, Art Unit 3667